DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-24 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
		
4a. Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating certain diseases, does not reasonably provide enablement for preventing those diseases, nor for preventing or treating, or diseases/conditions where reduced food intake is not a treatment (hypolipidemia, renal disease, etc). The specification does not enable any 
Regarding preventing obesity, type 2 diabetes, etc, the specification provides evidence that the method of treatment will reduce food intake. There are no examples of preventing any disease.
Regarding treating the disorders, the specification defines the term as including “preventing the progression” and “causing the regression” of the disease. Further, the definition includes alleviation (curing), prevention of the development or onset, or reduction in the duration as well as “prevention of the recurrence of the disease”. See paragraph 159 for these definitions.
With particular regard to treating dyslipidemia, the specification as a whole establishes that the treatment being claimed, e.g., a compound of formula I, will reduce food intake. Dyslipidemia has no special definition in the specification as filed and so must be interpreted according to an ordinary definition. In this case, the medical arts (see Moll; form 892) use dyslipidemia to refer to both hyperlipidemia, which might be ameliorated by the method, as well as hypolipidemia, which would not be ameliorated by a reduced food intake. There is no rationale for expecting the instant method to be effective across the breadth of all dyslipidemias as claimed and would require undue experimentation to determine if and how one might use the claimed compound to ameliorate hypolipidemia (dyslipidemia).
With particular regard to “preventing”, the specification demonstrates that the method will reduce food intake. For example, Example 11 of the specification (starting at page 76) notes that in some cases, the treatment leads to weight loss (table 21). 
With particular respect to preventing metabolic syndrome, it is recognized that there is an association between the syndrome and e.g., obesity or diabetes. However, there are also other causes of metabolic syndrome including other diseases such as sleep apnea or simply age and ethnicity; see Mayo (form 892). There is no evidence to support the claim that this disorder can be fully prevented nor is there evidence that reduced food intake will cure (reverse; alleviate) a subject already suffering from metabolic disorder.
The same rationale applies to diabetes; currently, there is no cure for type 2 diabetes (Nichols; form 892) and the claim that the instant method is capable of achieving this so-far unrealized goal is not supported by evidence. While controlled food intake may ameliorate and control the disease, reduced food intake has yet to cure a subject of type 2 diabetes.
Finally, the claim encompasses treating or preventing hypertension. According to WHF (form 892), there are many such factors. For example, the claims encompass treating and preventing:
-physical inactivity
-tobacco use
-low fruit intake

Further, the claims encompass treating or preventing:
-family history
-age
-ethnicity
which the WHF lists as “unmodifiable” and there is no evidence to support a conclusion that the compound will prevent, e.g., aging, nor even an expectation that the method will slow the aging process or reduce the risk associated with one’s ethnicity, even if combined with liraglutide.
Even among the examples within the claim, there is no evidence to support the assertion that reduced food intake will treat or prevent, e.g., osteoporosis, inflammation (regardless of cause), renal disease, etc. See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Thus, a claim to preventing the risks associated with, e.g, renal disease or preventing, e.g., atherosclerosis is no more than a hypothesis to be tested. In contrast, a search for any art recognized correlation between reduced food intake—the only 
The initial burden is on the Examiner to establish a reasonable basis to question the enablement (MPEP §2164.04). The Examiner has articulated that there is reason to doubt that the breadth of the claimed results are achievable without undue experimentation, as many of the diseases to date have no known means of prevention or have no known correlation between reduced food intake and treatment of that disease. As the specification fails to provide any particular guidance for accomplishing these so far unreachable goals, there is clear reason to doubt that the instant compound in light of its demonstrated end effect (reduced food intake) will do so.
Therefore, claims 1-24 are not enabled for the full scope of the claims.

Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5a. Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16-18 of U.S. Patent No. 10640544. Although the 

5b. Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17 and 19-22 of U.S. Patent No. 10968265. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a compound of an identical formula as the instant claims. Both the instant claims and reference claims are directed to the same conjugated to a monoclonal antibody, including to the same monoclonal antibody.

5c. Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 10858413. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a compound of an identical formula as the instant claims. Both the instant claims and reference claims are directed to the same conjugated to a monoclonal antibody, including to the same monoclonal antibody.

Conclusion
6. No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645